             Case 2:99-cr-00051-MCE Document 419 Filed 02/08/21 Page 1 of 2


1    SHARI RUSK: 170313
     Attorney at Law
2
     P.O. Box 188945
3    Sacramento, CA 95818
     Telephone: (916) 804-8656
4    Email: rusklaw@att.net
5
     Attorney for Defendant
6    FRANCISCO OLIVERA
7                                UNITED STATES DISTRICT COURT
8
                               EASTERN DISTRICT OF CALIFORNIA
9

10   UNITED STATES OF AMERICA,                   )   No. 99-cr-051 MCE
                                                 )
11                                               )   REQUEST TO PROCEED WITH
                                  Plaintiff,     )   ADMIT/DENY HEARING; WAIVER
12                                               )   Court: Hon. Morrison C. England
                          v.                     )   Date: FEBRUARY 4, 2021
13                                               )   Time: 10:00 a.m.
                                                 )
     FRANCISCO OLIVERA,                          )
14
                                  Defendant.     )
15                                               )

16          Pursuant to the Coronavirus Aid, Relief, and Economic Security (CARES) Act,

17   H.R. 748 (March 27, 2020) and the Court’s General Order 614 of March 30, 2020,
18   defendant Francisco Olivera hereby requests the Court to waive his physical
19   appearance and permit him to appear by videoconference or telephonically for the
20   admit/deny hearing set for February 4, 2021. In General Order 614, the Court found
21   that such hearings generally cannot be conducted in person in this district without
22
     seriously jeopardizing public health and safety. The Court authorized the use of
23
     videoconferencing if “for specific reasons, . . . that case cannot be further delayed
24
     without serious harm to the interests of justice.” An admit/deny hearing in Mr. Olivera’s
25
     case cannot be further delayed without serious harm to the interests of justice. Mr.
26
     Olivera has told counsel that he consents to disposition hearing via the
27
     videoconference/teleconference procedure set forth in the CARES Act and adopted by
28


                                                      1
             Case 2:99-cr-00051-MCE Document 419 Filed 02/08/21 Page 2 of 2


1
     the Court in General Order 614, and that she further consents to having her appearance
2
     waived. That consent need not be in writing. (Gen. Order 614, p. 2.)
3
           To the extent that Mr. Olivera has a right to have the Judge be personally present
4
     in Court at the time of hearing, he waives that right, whether it arises under the Federal
5
     Rules of Criminal Procedure, the United States Code, the U.S. Constitution, or any
6

7
     other law. He further waives any claim of error, on any basis, that these hearings should

8    not have been held without the Judge or parties being physically present in Court.

9          It is his personal and specific request to be appear as soon as the Court is able.

10   He makes this request mindful of the fact that the Judge, although observing the

11   proceedings via video or telephone, may be less able to personally observe his physical
12   demeanor.
13   I hereby concur in my client’s request and waiver. Respectfully Submitted,
14   Dated: February 3, 2021
15
     SHARI RUSK
16
     /s/ SHARI RUSK
17
     Attorney for Defendant
18
     FRANCISCO OLIVERA
19
     /s/ FRANCISCO OLIVERA
20

21

22         IT IS SO ORDERED.

23   Dated: February 8, 2021
24

25

26

27

28


                                                     2
